Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34               Desc
                                Exhibit B Page 1 of 17


                              ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) dated as of the __ day of ______, 2019, is
by and among ROBERT S. BERNSTEIN, TRUSTEE ON BEHALF OF THE BANKRUPTCY ESTATE
OF THE DILLE FAMILY TRUST (“Seller”), and Buck Rogers Company, a Pennsylvania limited
liability company, (“Buyer”). Buyer and Seller may hereafter be referred to as a “Party” and,
collectively, as the “Parties.”

                                      WITNESSETH

WHEREAS, On November 28, 2017 (“Petition Date”), the Dille Family Trust (“Debtor”) filed a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code, in the United States
Bankruptcy Court for the Western District of Pennsylvania (the “Bankruptcy Court”) at Case
Number 17-24771-JAD (the “Case”).

WHEREAS, by Order of Court dated July 25, 2018, the Bankruptcy Court appointed Robert S.
Bernstein as Chapter 11 Trustee (the “Trustee”) on behalf of the estate of the Dille Family Trust
(the “Debtor”);

WHEREAS, the Seller desires to sell the Debtor’s Assets (as hereinafter defined), and the
Buyer desires to purchase such Assets pursuant to the terms and conditions of this
Agreement and pursuant to an order of the Bankruptcy Court approving such sale (“Sale
Order”), under Section 363 of the Bankruptcy Code, such Sale Order to include authority for
the assumption and assignment of certain executory contracts as provided herein pursuant
to Section 365 of the Bankruptcy Code;

NOW THEREFORE, in consideration of the promises, covenants, and other consideration
described herein, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows, intending to be legally bound:

                                     ARTICLE 1
                       TRANSFER OF ASSETS AND PURCHASE PRICE

1.1     Assets.       Pursuant to the Sale Order of the Bankruptcy Court approving the same
and subject to the terms and conditions of this Agreement, the Seller agrees to sell, convey,
transfer, and deliver to the Buyer at the Closing (as hereinafter defined) all right, title and
interest of the Debtor in and to all property listed on Schedule 1.1(a), attached hereto
(collectively, the “Purchased Assets”), but excluding those certain assets specifically listed
on Schedule 1.1(b) attached hereto (the “Excluded Assets”).



5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34               Desc
                                Exhibit B Page 2 of 17


1.2    Consideration.       The consideration to be paid by the Buyer to the Seller for the
Assets shall be [$300,000.00] (the “Purchase Price”), including:

        (a)    $300,000.00 (the “Cash Consideration”), comprised of a $100,000.00 deposit
already delivered to Seller (the “Deposit”), and a remaining balance of $200,000.00 to be paid
at Closing; and

       (b)   the Buyer’s assumption of the Assumed Liabilities pursuant to Section 1.6 of
this Agreement.

1.3    Delivery of Cash Consideration.      Buyer has provided the Deposit to the Seller,
which shall be applied toward the Cash Consideration due at Closing. At Closing, Buyer shall
pay to Seller the remaining balance of the Cash Consideration in the amount of [$200,000.00]
in immediately available funds by wire transfer or certified or cashier’s check, as specified
by the Seller in written instruction delivered to Buyer.

1.5     Assignment of Contracts, Leases and Other Assets.            Subject to the terms and
conditions of this Agreement, as of the Closing, the Seller shall assign and transfer to the
Buyer all of the Seller’s right, title and interest in and to, and the Buyer shall assume all the
rights of the Seller, and, except as provided hereunder, all of the obligations of the Seller for
performance from and after the Closing, under the contracts listed on Schedule 1.5, if any,
attached hereto (the “Assigned Contracts”).

1.6     Assumption of Liabilities. As partial consideration for the Purchased Assets, the
Buyer shall assume, perform, and discharge, by Bankruptcy Court order, pursuant to section
365 of the Bankruptcy Code, from and after the Closing, the following obligations of the Seller
(the “Assumed Liabilities”):

       (a)     All liabilities and obligations of the Debtor under the Assigned Contracts,
including all required cure costs for the Assigned Contracts; and

      (b)     All liabilities and obligations of the Debtor arising from or related to the
Pending Litigation (identified on Schedule 1.6)

      (c)    Any other liability of the Seller or Debtor that Buyer may specifically agree to
assume, in writing at Closing, at the request of the Seller.

1.7    Excluded Liabilities. Except for the Assumed Liabilities, the Buyer shall assume no
other debts, liabilities, or obligations of the Seller.



5586145-1
Case 17-24771-JAD         Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34               Desc
                                 Exhibit B Page 3 of 17


1.8    Excluded Assets. The Assets to be conveyed by the Seller to the Buyer hereunder shall
not include cash and cash equivalents (such as the Debtor’s interests in any deposits) and
any asset, tangible or intangible, listed at Schedule 1.1(b), or any asset which is not freely
transferable without the consent of a third party, upon the failure to obtain such consent.

                                          ARTICLE 2
                                           CLOSING

2.1     Closing.       The transfers and deliveries referred to in Article I hereof (the
“Closing”) shall take place not later than [date and time after court approval] at the law offices
of Bernstein-Burkley, PC, 707 Grant Street, Suite 2200, Pittsburgh, Pennsylvania 15219, or
by such other means, including facsimile, and at such other time and date as the Seller and
the Buyer may in writing designate or such exchange actually occurs (the “Closing Date”).
Notwithstanding anything in this Agreement to the contrary, if the Closing is consummated,
the effective time of the Closing shall be 12:01 a.m. on the Closing Date.

2.2     Conditions to Closing.

       (a)    The obligations of the Buyer and the Seller under this Agreement are subject
to the satisfaction or waiver by the Buyer or the Seller, as applicable, of the following
conditions precedent on or before the Closing:

               (i)   The Seller shall have filed a motion or motions for approval (“Sale
Motion”) under sections 363 and 365 of the Bankruptcy Code of: (1) the sale of the Assets
and assumption and assignment of the Assigned Contracts and assumption of the Assumed
Liabilities pursuant to the terms of this Agreement and the transactions hereunder (the
“Transaction”); (2) the sale of the Assets to the Buyer pursuant to section 363 of the
Bankruptcy Code; and (3) the form of this Agreement;

              (ii)   The Bankruptcy Court shall have entered a final and non-appealable
Sale Order approving the Transaction and the sale of the Assets to the Buyer, which order
shall include a finding that Buyer has purchased the Assets in “good faith” within the
meaning of Bankruptcy Code section 363(m); and

             (iii) No court order by the Bankruptcy Court shall have been entered in any
action or proceeding instituted by any person that enjoins, restrains, or prohibits the
consummation of the transactions contemplated hereby.

       (b)    The obligations of Buyer under this Agreement are subject to the satisfaction,
or waiver by Buyer, of the following further condition’s precedent on or before Closing:


5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34            Desc
                                Exhibit B Page 4 of 17




                (i)   The representations and warranties of the Seller contained herein shall
be true in all material respects on and as of the Closing;

              (ii)   The Seller shall, in all material respects, have performed all of their
respective obligations and agreements and complied with all of its respective covenants
contained in this Agreement to be performed and complied with by it on or prior to the
Closing;

              (iii)   Seller shall have delivered to Buyer Seller’s deliverables set forth
below;

               (iv) An Event of Force Majeure shall not have occurred during the period
beginning on the date of the execution of this Agreement by the parties and ending on the
date the Bankruptcy Court enters a Sale Order that is final and non-appealable. An “Event of
Force Majeure” as used in this Section shall mean acts of state or governmental action;
orders, legislation or regulations; governmental restrictions, priorities or rationing; riots,
disturbance or war (declared or undeclared); strikes, lockouts or delay of subcontractors or
vendors; embargo, fire, earthquake, flood, hurricane, typhoon, explosion and accident, and
such event or events materially change the Assets or the Business in the reasonable estimate
of the Buyer.

       (c)    The obligations of Seller under this Agreement are subject to the satisfaction,
or waiver by Seller, of the following further conditions precedent on or before Closing:

                (i)   The representations and warranties of the Buyer contained herein shall
be true in all material respects on and as of the Closing;

              (ii)    Buyer shall have delivered to Seller Buyer’s deliverables set forth
below; and

             (iii) The Buyer shall, in all material respects, have performed all of its
obligations and agreements and complied with all of its covenants contained in this
Agreement to be performed and complied with by it on or prior to the Closing.

2.3    The Seller’s Deliverables. At the Closing, the Seller shall deliver to the Buyer any
instruments of transfer reasonably required by the Buyer to evidence the transfer of the
Assets to the Buyer, including, without limitation, any assignment documents necessary with
respect to any Intellectual Property registered, recorded or filed with any governmental



5586145-1
Case 17-24771-JAD       Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34            Desc
                               Exhibit B Page 5 of 17


authority, in form suitable for registration, recordation or filing with such governmental
authority, in each case duly executed by the Seller.

2.4    The Buyer’s Deliverables. At the Closing, the Buyer shall deliver to the Seller the
following:

        (a)   The Cash Consideration pursuant to Section 1.2; and

      (b)   Any instruments reasonably required by Seller to evidence Buyer’s
performance under the Assumed Liabilities; and



                                   ARTICLE 3
                   SELLER’S REPRESENTATIONS AND WARRANTIES

The Seller and Buyer represent and warrant to the Buyer as follows:

3.1   Title. The Seller has (or will obtain by the Sale Order) authority to convey good and
marketable title to all of the Assets.

3.2     Condition and Sufficiency of Assets.       Neither Seller, nor any of its respective
directors, officers, employers, agents or representatives has made, or shall be deemed to
have made, and no such person shall be liable for, or bound in any manner by, and Buyer has
not relied upon and will not rely upon, any express or implied representations, warranties,
guaranties, promises or statements pertaining to the Assets, except as specifically set forth
in this Article 3. THE SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY
OTHER REPRESENTATION OR WARRANTY, OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE ASSETS AND RELATING
TO THE OPERATIONS OF THE DEBTOR, AND SPECIFICALLY DISCLAIM ANY IMPLIED OR
EXPRESS REPRESENTATION OR WARRANTY OF MERCHANTABILITY, OR THE ABILITY
OF THE SELLER TO ASSIGN THE ASSETS, OR OBTAIN CONSENTS TO ANY ASSIGNMENT.
ALL OF THE ASSETS ARE BEING SOLD “AS IS”, “WHERE IS” AND “WITH ALL FAULTS.”

3.3    Schedules.    All information set forth in the Schedules is materially true, correct,
complete and set forth in a manner that is not misleading as of the date of this Agreement.
The information contained in the Schedules shall be deemed to be part of and qualify only
those representations and warranties contained in Article 3 or elsewhere in this Agreement
that make specified reference to the Schedules. Unless otherwise indicated, all capitalized
terms used in the Schedules shall have the same meanings as in this Agreement. At all times
prior to and including the Closing Date, Seller shall promptly provide Buyer with written


5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34               Desc
                                Exhibit B Page 6 of 17


notification of any event, occurrence or other information of any kind whatsoever that
materially affects, or may materially affect, the continued truth, correctness or completeness
of any representation, warranty or covenant made in this Agreement or the Schedules to this
Agreement. All of such written notifications shall specifically identity any and all of the
representations, warranties, or covenants materially affected by the event, occurrence or
information that necessitated the giving of such notice. No such notification or other
disclosure shall be deemed (i) to amend or supplement the Schedules to this Agreement or
this Agreement or (ii) to affect Buyer’s right not to close the purchase of the Assets
contemplated hereby because of a breach of a representation, warranty, or covenant made
hereunder by Seller, provided however, if Purchase has received such written notice and
nonetheless elects to proceed with the Closing, Buyer shall be deemed to have waived any
claim against Seller relating to a breach of such a representation, warranty, or covenant.

3.4    Litigation.      Except and unless as set forth on Schedule 1.6 hereto, there are no
actions, suits, claims, investigations, hearings, or proceedings of any type pending (or, to the
knowledge of Seller, threatened) against Debtor or Seller affecting the Assets. The litigation
matters specifically identified on Schedule 1.6, if any, are referred to in this Agreement as the
“Pending Litigation.”

3.5     Bankruptcy Case.      Seller warrants that as of the Closing Date, Seller will have
complied with the requirements of the Bankruptcy Code and provided to all parties with the
right to receive notice of the Bankruptcy Case timely notice of the Bankruptcy Case and the
sale of the Assets as required by the Bankruptcy Code.

                                    ARTICLE 4
                     BUYER’S REPRESENTATIONS AND WARRANTIES

The Buyer represents and warrants to the Seller as follows:

4.1   Organization.     Buyer, or Buyer’s designated Affiliate, is a limited liability
company duly organized and validly existing under the laws of the Commonwealth of
Pennsylvania.

4.2    Authority.     The Buyer, or Buyer’s designated Affiliate, has all requisite power and
authority to enter into this Agreement and to perform its respective obligations hereunder,
prior to Closing, the execution, delivery and performance of this Agreement will have been
duly and validly authorized and ratified by all necessary corporate and other action on the
part of the Buyer and no other proceedings on the part of the Buyer are necessary to
authorize this Agreement and the transactions contemplated hereby.



5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34              Desc
                                Exhibit B Page 7 of 17


4.3    Validity.      Assuming due authorization, execution and delivery of this Agreement
by the Seller, and assuming Bankruptcy Court approval and authorization, this Agreement
constitutes a valid and binding obligation of the Buyer, enforceable in accordance with its
terms. Upon execution and delivery thereof by Buyer at Closing (and assuming due
authorization, execution and delivery thereof by Seller and Bankruptcy Court approval and
authorization thereof), this Agreement will be the valid and binding obligation of Buyer
enforceable against Buyer in accordance with its terms.

4.4    Litigation.    There are no actions, suits, claims, investigations, hearings, or
proceedings of any type pending (or, to the knowledge of Buyer, threatened), at law or in
equity, that might affect Buyer’s ability to close the transactions contemplated hereby.

4.5     Disclaimer. The Buyer acknowledges that in making the decision to enter into this
Agreement and to consummate the transactions contemplated hereby, the Buyer has relied
solely on the basis of its own independent investigation of the Business and the Assets and
upon the express written representations, warranties and covenants in this Agreement.
Without diminishing the scope of the express written representations, warranties and
covenants of the Seller in this Agreement and without affecting or impairing its right to rely
thereon, the Buyer acknowledges that (a) it has not relied, in whole or in part, on any
information contained in documents, materials or other information provided to it by, or on
behalf of, Seller, and (b) Seller is not making any representations or warranties with respect
to (i) any such documents, materials or other information, other than, in each case, as set
forth in this Agreement or (ii) the value, condition, merchantability, marketability,
profitability, suitability or fitness for a particular use or purpose of the Assets.

                                        ARTICLE 5
                                       TAX MATTERS

5.1     Certain Taxes Other Than Federal, State and Local Income Taxes. Any transfer,
documentary, sales, use, stamp, registration, and other such taxes and fees (including
penalties and interest) incurred in connection with this Agreement and arising out of the
transfer of the Assets to Buyer, but excluding income taxes of Seller, shall be paid by the
Buyer when due, and the Buyer shall, at its own expense, file all necessary tax returns and
other documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other such taxes and fees, and, if required by applicable law, the Seller shall
join in the execution of any such tax returns and other documentation. The parties shall
cooperate with one another in the preparation of all tax returns, questionnaires, applications
or other documents regarding any taxes or transfer, recording, registration or other fees
which become payable in connection with the transactions that are required to be filed on
or before the Closing.


5586145-1
Case 17-24771-JAD         Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34                Desc
                                 Exhibit B Page 8 of 17




                                        ARTICLE 6
                                  ADDITIONAL COVENANTS

6.1     Assignment of Contracts and Claims.        Notwithstanding any other provision of
this Agreement, nothing in this Agreement or any related document shall be construed as an
attempt to assign (a) any Contract which, as a matter of law or by its terms, is nonassignable
without the consent of the other parties thereto unless such consent has been given or unless
such consent is not required by the Bankruptcy Code or (b) any Contract or claim as to which
all of the remedies for the enforcement thereof enjoyed by Seller would not, as a matter of
law or by their terms, pass to Buyer as an incident of the transfers and assignments to be
made under this Agreement. Nothing in this Section shall relieve Seller of its obligations to
obtain any consents or make any Cure Payments required for the transfer of the Assets and
all rights thereunder to Buyer, nor shall relieve the Buyer of its obligations to pay the Cure
Costs paid by Seller.

6.2     Conveyance of Assets.

       (a)      At or prior to Closing, Seller shall use its reasonable best efforts to execute any
deeds, bills of sale, instruments of conveyance, assignments, assurances or any other actions
or things as are reasonably necessary to transfer, vest, perfect or confirm right, title, interest
or ownership (of record or otherwise) of the Assets, including the Intellectual Property, as
requested by Buyer.

        (b)    If at any time after the Closing, Buyer is advised that any additional deeds, bills
of sale, instruments of conveyance, assignments, assurances or any other actions or things
are reasonably necessary to vest, perfect or confirm Buyer’s ownership (of record or
otherwise), right, title or interest in, to or under any or all of the Assets or otherwise to carry
out the intent of this Agreement, Seller shall use its reasonable best efforts to execute and
deliver all deeds, bills of sale, instruments of conveyance, assignments and assurances and
take and do all such other actions and things as may be reasonably requested by Buyer in
order to vest, perfect or confirm any and all right, title and interest in, to and under such
rights, properties or assets in Buyer or otherwise to carry out this Agreement.

6.3    Preservation of Assets and No Material Changes in Assets.         Except as otherwise
may be ordered by the Bankruptcy Court, Seller shall preserve the Assets in the ordinary and
usual course of business, consistent with prior practices. Except as otherwise may be
ordered by the Bankruptcy Court, no action shall be taken by Seller that shall effect the Assets
in any material adverse respect, or Buyer’s use or operation of the assets after the Closing.



5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34              Desc
                                Exhibit B Page 9 of 17


6.4    Adequate Assurances.        If Buyer is assuming any contracts as part of this sale
transaction, Buyer (or any Affiliate of Buyer designated or to be designated pursuant to
Article 4) shall provide in a timely fashion any and all information required by the
Bankruptcy Code and the Bankruptcy Court to evidence Buyer’s (or any Affiliate of Buyer
designated or to be designated pursuant to Article 4 herein) capability of satisfying the
conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
respect to the Assigned Contracts to be assigned to Buyer.

                                         ARTICLE 7
                                       TERMINATION

7.1    Termination.          This Agreement may be terminated at any time prior to the
Closing Date:

        (a)   By mutual written consent of the Buyer and the Seller;

       (b)     By the Buyer if the Seller breaches any of its representations and warranties
in any material respect herein or fails to perform in any material respect any of its covenants,
agreements, or obligations under this Agreement, and any such breach or failure is not cured
within fifteen (15) days after written notice from the Buyer; or

       (c)     By the Seller if the Buyer breaches any of its representations or warranties in
any material respect herein or fails to perform in any material respect any of its covenants,
agreements, or obligations under this Agreement, and any such breach or failure is not cured
within fifteen (15) days after written notice from the Seller.

       (d)    By either party if the Motion seeking approval of the sale of the Assets
pursuant to this Agreement is denied by the Bankruptcy Court for any reason and such order
of court becomes a final order or if the Motion to sell is withdrawn by the Seller.

7.2     Effect of Termination.      In the event of termination of this Agreement by either
the Seller or the Buyer as provided in Section 7.1(a), this Agreement shall forthwith become
void and have no effect, without any liability or obligation on the part of the Seller or the
Buyer, except as set forth hereafter. In the event of termination of this Agreement by Buyer
pursuant to Section 7.1(b), the Deposit shall be returned to Seller and any and all obligations
of the parties under this Agreement shall be extinguished. In the event of termination of this
Agreement by Seller pursuant to Section 7.1(c), Seller may elect to retain the Buyer’s deposit
as liquidated damages and all obligations of the parties under this Agreement shall be
extinguished. In the event of termination of this Agreement by either party pursuant to



5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34             Desc
                                Exhibit B Page 10 of 17


Section 7.1(d), the Deposit shall be returned to Seller within ten (10) days of termination and
any and all obligations of the parties under this Agreement shall be extinguished.

7.3    Bid Protections. In consideration of Buyer’s due diligence, good faith negotiations of
and entering into this Agreement and in recognition of Buyer’s work in (i) establishing a bid
standard or minimum for other interested purchasers, (ii) placing estate property in a sales
configuration mode attracting other purchasers to the Assets and (iii) serving, by its name
and its expressed interest, as a catalyst for other interested purchasers or bidders, and as
reimbursement of Buyer’s expenses incurred in connection with the Sale, the Trustee shall
pay to Buyer in accordance with Section 7.4: (a) a combined break-up fee and expense
reimbursement in the amount of USD $20,000 (the “Bid Protection Amount”). The Bid
Protection Amount shall constitute an administrative expense of the kind specified in Section
503(b)(1) of the Bankruptcy Code, payable upon and at the time of closing of an Alternative
Transaction.

7.4     Conditions for Payment of Bid Protection Amount. The Bid Protection Amount shall
only be payable if approved by the Bankruptcy Court and upon the occurrence of a closing of
a sale of the Assets to another party pursuant to and in accordance with the Sale Motion and
related Bidding Procedures Motion to be filed by the Trustee with the Bankruptcy Court.

                                         ARTICLE 8
                                         GENERAL

8.1    Access to Records and Properties; Assistance.      For a period of one (1) year
following the Closing, the parties hereto shall afford each other reasonable access to the
financial and tax records of the Debtor or otherwise related to the Assets to (a) complete any
financial statements or audits thereof or tax returns, (b) defend any tax disputes or claims
or respond to any requests in connection with any tax audits, (c) comply with any legal
request or order, (d) defend any disputes, claims, prosecution or litigation, or (e) for any
other reasonable purpose.

8.2    Assignment. Unless agreed upon by the parties in writing, this Agreement and the
rights of the parties hereunder may not be assigned (except by operation of law) and shall
be binding upon and shall inure to the benefit of the parties hereto and the successors to the
parties hereto, provided, however, that Seller and Buyer may assign their respective rights
hereunder to any of their respective direct or indirect wholly owned Subsidiary or
subsidiaries.

8.3   Signatures. Signatures on this Agreement delivered by fax or electronic mail shall
be considered original signatures for purposes of effectiveness of this Agreement.


5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34             Desc
                                Exhibit B Page 11 of 17




8.4     Counterparts.       This Agreement may be executed simultaneously in two or more
counterparts which may be delivered by facsimile, each of which shall be deemed an original
and all of which together shall constitute but one and the same instrument.

8.5    Fees and Expenses. Whether or not the transactions herein contemplated shall be
consummated, (a) the Seller will pay the fees, expenses and disbursements of the Seller, and
its agents, representatives, accountants and counsel incurred in connection with the subject
matter of this Agreement and any amendments thereto, and (b) the Buyer will pay the fees,
expenses and disbursements of the Buyer and its agents, representatives, accountants and
counsel incurred in connection with the subject matter of this Agreement and any
amendments hereto.

8.6    Counsel.       Each party hereto warrants and represents that such party has been
afforded the opportunity to be represented by counsel of its choice in connection with the
execution of this Agreement and has had ample opportunity to read, review and understand
the provisions of this Agreement.

8.7     Notices.        Any notice or communication required or permitted hereunder shall be
sufficiently given if sent by first class mail, postage prepaid:

        (a)   If to the Seller, addressed to it at:
                                                      Bernstein-Burkley, PC
                                                      Attn: Robert S. Bernstein, Esq.
                                                      707 Grant Street, Suite 2200
                                                      Pittsburgh, PA 15219
                                                      rbernstein@bernsteinlaw.com

        (c)   If to the Buyer, c/o its counsel at: John J. O’Malley, Esq.
                                                   Volpe and Koenig, P.C.
                                                   Suite 1800,
                                                   30 South 17th Street
                                                   Philadelphia, PA 19103
                                                   jomalley@vklaw.com




8.8   Opportunity to Investigate. All of the parties have had an opportunity to investigate
and evaluate the Assets being purchased, have relied on independent professional advice


5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34            Desc
                                Exhibit B Page 12 of 17


and, therefore, agree that the price to be paid by the Buyer for the Assets is reasonably
equivalent value for the Assets.

8.9   Governing Law and Jurisdiction. THIS AGREEMENT (AND ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED PURSUANT TO THE
TERMS AND PROVISIONS HEREOF (THE “ANCILLARY DOCUMENTS”) SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE BANKRUPTCY CODE
AND TO THE EXTENT NOT INCONSISTENT WITH THE BANKRUPTCY CODE, THE INTERNAL
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. THE BUYER AND THE SELLER FURTHER
AGREE THAT THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ALL
DISPUTES AND OTHER MATTERS RELATING TO (A) THE INTERPRETATION AND
ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT AND (B) THE
ACQUIRED ASSETS AND THE ASSUMED LIABILITIES. BUYER CONSENTS TO AND
EXPRESSLY CONSENTS TO AND AGREES NOT TO CONTEST SUCH EXCLUSIVE
JURISDICTION; PROVIDED, HOWEVER, THAT IF THE BANKRUPTCY COURT REFUSES TO
ACCEPT JURISDICTION OVER ANY SUCH DISPUTE, THEN ANY STATE OR FEDERAL COURT
LOCATED IN THE COUNTY OF INDIANA, COMMONWEALTH OF PENNSYLVANIA, SHALL
HAVE JURISDICTION OVER SUCH DISPUTE AND BUYER AND THE SELLER HEREBY
CONSENT TO THE JURISDICTION OF SUCH COURT IN ANY SUCH CASE.

8.10 Releases.         Except for those obligations and liabilities created hereunder, the
Seller, on behalf of himself as Trustee and on behalf of the Estate, and on behalf of their
predecessors, successors, assignors, and assigns, and their respective parents, subsidiaries,
affiliates, and attorneys and anyone claiming by or through the Estate and the Bankruptcy
Trustee, on the one hand, and the Buyer, its predecessors, successors, assignors, and
assigns, and their respective parents, subsidiaries, affiliates, and attorneys, on the other
hand, hereby mutually release, acquit, and forever discharge each other from and against
any and all claims, demands, damages, actions, causes of action, expenses (including
attorney’s fees and costs), whether known or unknown, suspected or unsuspected, of any
kind or nature whatsoever, whether in contract, tort, intellectual property infringement,
law, equity, or otherwise, including but not limited to in any way arising from or related to
the bankruptcy proceedings, the NFT Litigation (defined on Schedule 1.6), the Patent Office
Proceedings (defined on Schedule 1.6) or the TAF Litigation (defined on Schedule 1.6).

8.10 Conflicts.       In case any provision in this Agreement shall conflict with any part of
the Sale Order, the terms of the Sale Order shall control and shall be given precedence by the
parties hereto over any such conflicting term in this Agreement.




5586145-1
Case 17-24771-JAD          Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34         Desc
                                  Exhibit B Page 13 of 17


8.11 Captions.       The captions in this Agreement are for convenience only and shall not
be considered a part hereof or affect the construction or interpretation of any provisions of
this Agreement.

8.12 Entire Agreement. This Agreement and the documents delivered pursuant hereto
constitute the entire agreement and understanding between the Seller and the Buyer and
supersede any prior agreement and understanding relating to the subject matter of this
Agreement. This Agreement may be modified or amended only by a written instrument
executed by the Seller and the Buyer acting through their duly elected officers.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and year
first above written.

THE SELLER.

Robert S. Bernstein, as Trustee for the bankruptcy estate of the Dille Family Trust

By:_________________________________
Name: Robert S. Bernstein

Title: Trustee for Estate of Dille Family Trust




THE BUYER:

Buck Rogers Company



By:________________________________
Name: Brian McDevitt

Title: Sole and Managing Member




5586145-1
Case 17-24771-JAD    Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34               Desc
                            Exhibit B Page 14 of 17


                                  SCHEDULE 1.1(a)

                                       ASSETS

            (a)   All intellectual property rights throughout the world, including but not
                  necessarily limited to copyrights, including registrations, applications
                  for registration, renewals and extensions thereof, characters,
                  translations, trademarks, common law marks, associated goodwill,
                  books and records, generally described as derived from, based on,
                  related to or arising from the character “Buck Rogers,” including United
                  States common law rights and United States trademark application
                  rights in the “Buck Rogers” mark.

            (b)   All personal property, including but not limited to certain specimens,
                  exemplars, business records and documents associated with or related to the
                  use, marketing, sale or licensing of Debtor’s intellectual property rights;

            (c)   All rights under all executory contracts and agreements that the Buyer
                  designates for assumption and assignment;

            (d)   Customer lists, sales and marketing materials, mailing lists, marketing
                  lists, employee lists, and related information;

            (e)   All causes of action, choses of action and rights of recovery, and
                  counterclaims and setoff rights, including with regard to the Pending
                  Litigation, and including any causes of action arising under Chapter 5
                  of the Bankruptcy Code;

            (f)   All intangible assets and goodwill of the Debtor;

            (g)   All books and records of the Debtor; and

            (h)   All other assets and rights associated with or used by the Debtor that
                  are not specifically excluded.




5586145-1
Case 17-24771-JAD        Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34         Desc
                                Exhibit B Page 15 of 17


                                     SCHEDULE 1.1(b)

                                    EXCLUDED ASSETS



(a)     All cash and cash equivalents;

(b)     All claims and causes of action of Seller against Buyer for Buyer’s breach of this
        Agreement or any other agreement or instrument entered into in connection with the
        Transaction.




5586145-1
Case 17-24771-JAD   Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34   Desc
                           Exhibit B Page 16 of 17




                                   Schedule 1.5

                            Assumed Contracts or Leases



                                      NONE.




5586145-1
Case 17-24771-JAD         Doc 523-2 Filed 02/08/19 Entered 02/08/19 15:07:34                 Desc
                                 Exhibit B Page 17 of 17




                                               Schedule 1.6

                                    Debtor/Seller Pending Litigation

        The Debtor is party to the following currently pending litigation cases:

               1.      That certain litigation captioned Dille Family Trust v. Nowlan Family
        Trust, pending in the United States District Court for the Eastern District of Pennsylvania
        at Case No. 15-06231 (the “NFT Litigation”).

               2.      That certain litigation captioned Team Angry Filmworks, Inc. v. Louise A.
        Geer, Trustee of the Dille Family Trust, pending in the United States District Court for
        the Western District of Pennsylvania at Case No. 15-1381 (the “TAF Litigation”).

               3.      Those certain proceedings and applications pending before the U.S. Patent
        and Trademark Office in which either Debtor or Nowlan Family trust are named parties
        or otherwise involved of record regarding the common law rights and applications in the
        Buck Rogers mark (the “Patent Office Proceedings”).




5586145-1
